OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 31 January 2022 has been entered.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification (e.g., paragraph numbers) are to the specification as filed 30 March 2017.

Response to Amendment
The Amendment filed 31 January 2022 has been entered. Claims 15-17 and 20 have been canceled; new claims 21-26 have been added; and claims 1, 3, 14, 18 and 19 have been amended. As such, claims 1-3, 6-14, 18, 19, and 21-26 are pending; claim 11 has been previously withdrawn from consideration; and claims 1-3, 6-10, 12-14, 18, 19, and 21-26 are under consideration and have been examined on the merits.
The cancelation of claims 15-17 have overcome the rejection thereof under 35 U.S.C. 112(a) previously set forth in the Final Office Action filed 31 August 2021 (hereinafter “Final Office Action”). The 112(a) rejection has been withdrawn.
The amendments to the claims, and in particular, the amendments altering claims 1 and 14, respectively, to be directed to the moldable composition for a degradable container, rather than the container formed from a moldable composition (in both instances – previously and currently – being defined by the moldable composition components and corresponding weight amounts), have overcome the rejection of the claims under 35 U.S.C. 112(b) previously set forth. It is noted that upon consideration of the claims, written description of the invention, and prior prosecution history, the Examiner discussed the aforesaid amendment(s) with the Attorney of Record (prior to the filing thereof, see Examiner Interview Summary dated 24 January 2022) and indicated that he would permit the shift of invention in view of the guidance provided in MPEP 821; see also MPEP 819 – “While Applicant, as a matter of right, may not shift from claiming one invention to claiming another, the Examiner is not precluded from permitting a shift. The Examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues.”
The amendments to the claims have overcome the grounds of rejection under 35 U.S.C. 103 over Ozasa in view of JP ‘733 and Bassi previously set forth in the Final Office Action. New grounds of rejection are set forth herein under the same combination of references, necessitated by the amendments to the claims.
Additional new grounds of rejection are also set forth herein, necessitated by the amendments to the claims.

Claim Interpretation
The Examiner notes that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f), nor do the claims recite any “means for” or generic placeholder language related thereto. Rather, the following constitutes a discussion of the amendments to the claims and how they are interpreted by the Examiner for examination on the merits, in order to render the record clear and facilitate expedient prosecution. 
First, it is noted that claims 1 and 14, respectively, have been amended such that the invention(s) have been shifted to the moldable composition, rather than the degradable container formed from the moldable composition. As such, the respective preambles recite “A moldable composition for a degradable container” (emphasis added). The emphasized recitation constitutes an intended use of the moldable composition which does not limit the claimed invention, i.e., the moldable composition, in a structural or compositional manner. 
Regarding the effect of intended use statements in the preamble of a claim, Applicant is directed to MPEP 2111.02(II). “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.
In the instant case, it is clear from the preamble that the recitation “for a degradable container” constitutes an intended use of the moldable composition, i.e., to be molded into a container, and thus does not limit the moldable composition, as previously stated.
However, in the amendments made to claims 1 and 14, limitations directed to structural features of the degradable container (now an intended use) were not stricken from the claims, respectively, and remain in the body of the claims – specifically “the degradable container comprising a shaped body, the shaped body comprising: an internal surface defining an interior cavity and having a closed end and an open end opposite the closed end; and a stake element proximate the closed end configured to stake the shaped body within a ground surface”.
The aforecited limitation(s) in claims 1 and 14, respectively, constitute structural features directed to the intended use product, rather than limitations directed to the claimed moldable composition itself. 
For examination on the merits, based on the guidance provided in MPEP 2111.02, the Examiner is interpreting the aforesaid structural features directed to the degradable container 
Further, it is noted that MPEP 2111.02(II) states that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. To satisfy an intended use limitation, a prior art structure capable of performing the intended use meets the claim.
In the instant case, even though the intended use and the structural limitations in the body of the claim (part of the intended use as discussed supra) do not limit the moldable composition itself, the Examiner (in the grounds of rejection hereinafter) provides a rationale as to the capability of the prior art of performing the intended use, that is, the capability of a composition of the prior art to be molded into a container having the aforesaid structural features recited in the claim as intended use.
Second, it is noted that claims 6-9 are also directed to structural features directed to the product of the intended use (i.e., the degradable container), rather than the moldable composition. In view of the foregoing intended use analysis, claims 6-9 are interpreted as part of the intended use and are not required to be exhibited by the claimed moldable composition. As set forth in the grounds of rejection hereinafter, the Examiner provides a rationale as to the capability of the moldable composition to perform the intended use, i.e., be molded into the container having the features as recited in claims 6-9.
Third, it is noted that the claimed term “vehicle” is not explicitly defined in the specification in terms of what it is, nor what it excludes [0040-0044], but rather, is described as “can include one or more of a numerous and wide variety of solvents in which the saccharide and saccharide-based solution can be solubilized or suspended” [0040], and “as to particular 
As such, for examination on the merits, the broadest reasonable interpretation of the claimed term “vehicle”, in view of Applicant’s specification, but without improperly importing limitations from the specification into the claims (see MPEP 2111.01(I-III)), is that the vehicle functions as a solvent for the saccharide and saccharide-based solution or includes a solvent for the saccharide and saccharide-based solution, but is not so narrow such that it may also contain other components therein and is not limited to only the aforesaid solvent. Said in another way, the claimed “vehicle” is not limited to solvent-type liquids alone, but is broad such that it may contain other materials therein (e.g., additives, including other solids – see [0050-0060] of specification). More simply put, and in view of the rejections set forth hereinafter, a starch-water mixture reads on or may read on the claimed “vehicle”. If Applicant intends for the vehicle to not include other additives or components, the Examiner respectfully suggests amending the claims to more specifically define the vehicle.

Claim Objections
Claims 1, 2, 6-9, 14, 18, 22, 24, and 26 are objected to because of the following informalities:
In view of the foregoing Claim Interpretation section, claims 1 and 14
In order to overcome the issue, the Examiner respectfully suggests (for both claims 1 and 14) striking the limitation or amending such that it is recited in the preamble, rather than the body of the claim.
Claims 2, 6-9, and 18 are objected to as having preambles which do not match the shift in invention to the moldable composition – i.e., the claims recite “The degradable container of claim 1”, where claim 1 has been amended to be directed to the moldable composition.
In order to overcome the issue, the Examiner respectfully suggests amending each of the preambles to “The moldable composition of claim 1”.
Claims 6-9 are objected to as constituting structural and/or product-by-process limitations which are directed to the product resulting from the intended use of the claimed invention (the degradable container recited in the preamble), rather than the claimed invention (the moldable composition) itself.
In order to overcome the issue, the Examiner respectfully suggests striking the claims or amending the claims to recite limitations directed to the moldable composition (i.e., based in the specification).
Claims 22, 24, and 26 are objected to for the (respective) preamble recitation of “The moldable composition of claim 3”, as claim 3 is directed to the method of making a degradable container (as recited in the preamble thereof) and not the moldable composition itself.
In order to overcome the issue and keep claim language convention utilized by Applicant consistent, the Examiner respectfully suggests amending the (respective) preambles to “The method of claim 3” (as is utilized in Applicant’s other claims dependent upon independent method claim 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krno et al. (US 1,928,901; “Krno”) (newly cited).
Avashia et al. (US 2017/0027200; “Avashia”) (newly cited) is relied upon as evidence of common knowledge of one of ordinary skill in the art/an evidentiary reference for the basis of the rejection. 
Regarding claim 1, Krno discloses a moldable confectionary composition including sucrose (cane sugar) (disaccharide); corn syrup (saccharide-based solution); starch; water (vehicle); and cream of tartar (potassium bitartrate, as is common knowledge to one of ordinary (monosaccharide) [pp. 1, ln 1-3, 10-12, 20-22, 28-30, 52-110; pp. 2, ln 1-39].
Through simple calculation and back-calculation based on the disclosure of Krno [pp. 1, ln 52-93; pp. 2, ln 13-52, 75-85, 106-150; pp. 3, ln 1-14], one of ordinary skill in the art can readily calculate the amounts (and/or ranges thereof) of the aforesaid components included in the composition(s).
Krno (see citations supra) discloses that equal parts of sucrose (of which may be substituted with dextrose wholly or in part) and corn syrup are utilized (mixed together, with water); starch is added in the form of a water-starch suspension to the aforesaid, where the amount of starch (relative to the total amount of (A) sucrose and/or dextrose and (B) corn syrup) is between 10 and 15 wt.%; wherein the total amount of water utilized in the composition is commonly 1 gal. water per 1 lb. starch.
Krno does not explicitly disclose a minimum or maximum amount of cream of tartar to be included in the composition, however, through simple back-calculation, Krno does reasonably teach that cream of tartar may be included in an amount of approximately 0.06 to 0.12 wt.% relative to the total weight of the composition (including water), to aid in inverting the sucrose (based on the disclosure of 2 oz. to 4-5 oz. relative to the total weight of all components, see [pp. 2, Examples 1 and 2]). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized cream of tartar in the composition in the aforesaid range.
In accordance with the foregoing, through utilization of the weight unit pound (lb.) as the basis for the calculation; the conversion factor of 8.34 lb./1 gal. water; equal parts sugar (i.e., dextrose and/or sucrose) to corn syrup; 10 wt.% starch relative to the total weight of sugar and corn syrup; and approximately 0.06 to 0.12 wt.% potassium bitartrate relative to the total weight of the composition as being a suitable amount for inclusion (as discussed supra), the broad 

Composition (A) (based on 0.12 wt.% cream of tartar): 1 lb. sugar (sucrose and/or dextrose); 1 lb. corn syrup; 0.2 lb. starch; 1.67 lb. water; and 0.0046 lb. cream of tartar, of which corresponds to 25.82 wt.% sugar, 25.82 wt.% corn syrup, 5.16 wt.% starch, 43.07 wt.% water, and 0.12 wt.% cream of tartar.

    PNG
    media_image1.png
    190
    742
    media_image1.png
    Greyscale

Figure 1. Composition (A) via calculation/back-calculation

Composition (B) (based on 0.06 wt.% cream of tartar): 1 lb. sugar (sucrose and/or dextrose); 1 lb. corn syrup; 0.2 lb. starch; 1.67 lb. water; and 0.0023 lb. cream of tartar, of which corresponds to 25.84 wt.% sugar; 25.84 wt.% corn syrup; 5.17 wt.% starch; 43.10 wt.% water, and 0.60 wt.% cream of tartar. 

    PNG
    media_image2.png
    186
    746
    media_image2.png
    Greyscale

Figure 2. Composition (B) via calculation/back-calculation

Similar compositions from identical calculations to those above, but based on 15 wt.% starch (relative to total weight of (A) sucrose and/or dextrose and (B) corn syrup) and 0.12 wt.% potassium bitartrate, results in approximately 20.80 wt.% sugar (sucrose and/or dextrose) and 20.80 wt.% corn syrup, of which are outside of the claimed ranges for the corresponding saccharide and saccharide-based solution. 
As such, it can be said that Krno discloses moldable compositions wherein the weight amount ranges for the individual components thereof, in particular the saccharide (e.g., 20.80-25.83 wt.%) and saccharide solution, overlap and thereby render prima facie obvious the claimed ranges of saccharide greater than 25 wt.% of the moldable composition and saccharide-based solution greater than 25 wt.% of the moldable composition (see MPEP 2144.05(I)). The amount of potassium bitartrate is within the claimed range of greater than 0.05 wt.% of the moldable composition.
The water, or the water and the starch, read on the claimed vehicle, per the Claim Interpretation section.
With respect to the claimed intended use of “for a degradable container” and the structural limitations recited in the body of the claim directed to said intended use, in accordance with the Claim Interpretation section, the moldable composition reads on the aforesaid intended use (i.e., is not required to exhibit the structural features directed to the container).
However, also in accordance with the Claim Interpretation section, it is the Examiner’s (additional) position that since the composition(s) of Krno (see at least exemplary Compositions (A) and (B) provided supra) are substantially identical to Applicant’s claimed and disclosed composition in terms of the component species and weight amount ranges thereof included in the composition, there is a strong, reasonable expectation that the aforesaid compositions would have been capable of being molded into a degradable container exhibiting all of the claimed structural features, absent factually supported objective evidence to the contrary
In view of the foregoing, the moldable confectionary composition of Krno reads on all of the limitations of claim 1.
Regarding claim 2, as set forth supra in the rejection of claim 1, sucrose and dextrose, i.e., the sugar components utilized in the composition, are a disaccharide and monosaccharide, respectively, as evidenced by [0029] of Applicant’s specification.
Regarding claims 6-9, the rejection of claim 1 supra, in accordance with the Claim Interpretation section (in particular regarding the intended use and structural features of the product of the intended use), read on the limitations of claims 6-9. 
Regarding claim 14, the rejection of claim 1 supra, and in particular (at least) paragraphs 32-35, reads on the limitations of claim 14. Specifically, Krno discloses compositions (A) and (B) above, calculated utilizing 10 wt.% starch relative to the total amount of sugar and corn syrup, as well as compositions (C) and (D) below, calculated utilizing 15 wt.% starch relative to the total amount of sugar and corn syrup, and varying the amount of cream of tartar within the upper and lower bounds of the range taught by Krno.

Composition (C) (based on 0.12 wt.% cream of tartar): 1 lb. sugar (sucrose and/or dextrose); 1 lb. corn syrup; 0.3 lb. starch; 2.50 lb. water; and 0.0058 lb. cream of tartar, of which corresponds to 20.80 wt.% sugar, 20.80 wt.% corn syrup, 6.24 wt.% starch, 52.04 wt.% water, and 0.12 wt.% cream of tartar.

    PNG
    media_image3.png
    184
    733
    media_image3.png
    Greyscale

Figure 3. Composition (C) via calculation/back-calculation



    PNG
    media_image4.png
    189
    732
    media_image4.png
    Greyscale

Figure 4. Composition (D) via calculation/back-calculation

As is clear from a comparison of Compositions (A) and/or (B), to (C) and/or (D), it can be said that the range of sugar, i.e., sucrose and/or dextrose (saccharide) is from 20.80 to 25.84 wt.%, and the range of corn syrup (saccharide-based solution) is from 20.80 to 25.84 wt.%. As such, the moldable composition of claim 14, as defined by the amount of saccharide being 25 wt.% and the amount of saccharide-based solution being 25 wt.%, is/are within the ranges for the respective saccharide and saccharide-based solution above in Krno, thereby rendered prima facie obvious (see MPEP 2144.05(I)). The amount of potassium bitartrate disclosed by Krno is within the claimed range.
Alternatively, it is the Examiner’s position that Composition (A) above, of which includes 25.82 wt.% saccharide and 25.82 wt.% saccharide-based solution, is so close to the claimed amounts of 25 wt.% and 25 wt.%, respectively, that one of ordinary skill in the art would expect the compositions to have the same properties, thereby rendering prima facie obvious the composition of claim 14 (see MPEP 2144.05(I) – Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely prima facie one skilled in the art would have expected them to have the same properties.)
Similar to the rejection of claim 1 supra, the moldable composition of Krno reads on the intended use and the structural limitations in the body of the claim associated with the product of the intended use, as set forth in the Claim Interpretation section. Additionally, it is also the Examiner’s position that the composition of Krno would be capable of being molded into a container exhibiting the structural limitations (see MPEP 2112(IV), (V); 2112.01(I), (II); 2145).
Regarding claim 18, the rejection of claim 1 supra, in accordance with the interpretations set forth in the Claim Interpretation section (in particular regarding the scope and interpretation of the claimed term “vehicle”), reads on the limitations of claim 18. Simply put, the starch component disclosed by Krno, and any other additives disclosed such as flavor or color agents (of which are not explicitly required by Krno), in addition to the water (solvent), read on the claimed vehicle. Said another way, the claimed “vehicle” may include water, starch, and any other additive or other components based on the breadth of the claimed term, including those disclosed by Krno. 

Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Krno as applied to claim 1 above, and further in view of North (US 2,678,276; “North”) (newly cited).
Regarding claims 21, 23, and 25, Krno discloses the moldable composition(s) as set forth supra in the rejection of claim 1 under 35 U.S.C. 103. 
Further, Krno teaches that when the dextrose is used wholly or in part for sucrose, the amount of corn syrup may be increased or decreased, thereby altering the viscosity of the composition based on the end-product desired or the compatibility with molds/machines utilized to form and handle the composition and/or end product [pp. 1, ln 77-90; pp. 2, ln 1-9, 75-85, 105-150; pp. 3, ln 1-14]. Krno teaches that the “batch”, i.e., the total amount of sucrose, 
Krno does not explicitly teach the range of amounts of the saccharide and saccharide solution as specified by claims 21, 23, and 25.
Additionally, it can be said that routine experimentation within the bounds of the disclosure of Krno by varying the sugar and corn syrup components, respectively, within the range of 1:1 (i.e., equal parts, 50/50) to 3:1 (i.e., 75/25), results in the corn syrup (saccharide-solution) falling outside of the necessary amount as claimed (in claim 1) of greater than 25 wt.%. 
However, North [col. 1, ln 1-5, 44-46] discloses a moldable confectionary composition [col. 3, ln 35-52] which is substantially identical to that disclosed by Krno (i.e., 3:1 ratio of sugar to corn syrup in the batch), specifically including sucrose, dextrose, corn syrup, starch, and water. North teaches that the amount of water utilized in formulating the composition can be dramatically reduced to levels which approach the desired water-level in the confection (final product) through the use of increased pressure and temperature (rather than longer cook times at lower temperatures) when cooking the composition. Specifically, North teaches that the water utilized in the composition can be characterized as (i.e., reduced to) 4.5 to 7.5 lb. starch for each gal. of water, thereby avoiding boiling large quantities of water and reducing the use thereof in general [col. 2, 13-48]. Said in another way, North is teaching the use of 0.133 to 0.222 gal. water per 1 lb. starch (i.e., substantially less than that of 1 gal. water per 1 lb. starch disclosed by Krno). 
Krno and North are both directed to substantially identical moldable confectionary compositions and confections formed therefrom, said compositions including sugar, corn syrup, starch, and water. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composition of Krno by reducing the overall amount of water to within the range of 0.133 to 0.222 gal. water per 1 lb. starch, as taught by North, in order to reduce the overall amount of water utilized and render the composition capable of being cooked at increased pressures and temperatures, thereby benefiting from reduced cooking/process time. 
The moldable composition of Krno, as modified, and utilizing: the starting 1:1 ratio of sugar (sucrose and/or dextrose) to corn syrup; the conversion factor of 8.34 lb./1 gal. water; 10 wt.% starch (minimum) relative to the total weight of sugar and corn syrup; 0.12 wt.% potassium bitartrate (maximum); and the amount of water per the aforesaid modification (0.133 to 0.222 gal. per 1 lb. starch), would have resulted in the following compositions.

    PNG
    media_image5.png
    407
    741
    media_image5.png
    Greyscale

Figure 5. Compositions of Krno resulting from the modification based on North

As shown supra, the composition(s) of Krno, as modified, include the sugar component in an amount ranging from 38.86 to 41.24 wt.%, of which is within the range of greater than 30 wt.% recited in claims 21 and 25, respectively; and the corn syrup in an amount ranging from 
Furthermore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in accordance with the teachings of Krno cited supra, to have further modified the composition by varying the amount of sugar (sucrose and/or dextrose) relative to the amount of corn syrup, respectively, within the range of 1:1 (i.e., 50/50) to 3:1 (i.e., 75/25), in order to increase or decrease the viscosity of the composition based on ease of handling/processing and/or the equipment available, and/or to alter the final characteristics of the confection (density, viscosity, chewiness or stringiness, etc.) (see MPEP 2144.05(II)).
The moldable compositions of Krno, as modified supra, and in accordance with the parameters recited supra, would have resulted in the following compositions.

    PNG
    media_image6.png
    407
    740
    media_image6.png
    Greyscale

Figure 6. Compositions of Krno, resulting from the modifications based on teachings of Krno and North

A brief comparison of Figures 5 and 6 makes readily apparent that the aforesaid modifications result in the composition being defined by the following component amount ranges: the amount of sugar in the composition (as shown in the Figures, based on 10 wt.% prima facie obvious the claimed range of greater than 45 wt.% of the moldable composition recited in claim 23 (see MPEP 2144.05(I)). 
Said (and illustrated below) in another way, in reducing the water content of the composition (as taught by North) and varying the amount of sugar relative to corn syrup (as taught by Krno), both within their respective bounds, the range of compositions encompassed within the aforesaid modification would have included (at least) a composition (as well as many others) exhibiting the ranges specified in claims 1 and 23, such as the following composition, formulated with 0.12 wt.% potassium bitartrate, 10 wt.% starch (relative to the sugar and corn syrup), and a 1.86:1 ratio (i.e., 65/35) of sugar to corn syrup (within the range of 1:1 to 3:1, i.e., 50/50 wt.% to 75/25 wt.%).

    PNG
    media_image7.png
    188
    735
    media_image7.png
    Greyscale

Figure 7. Exemplary comp. within range of comps. resulting from the mods. based on Krno and North

The composition as shown in Figure 7 exhibits greater than 45 wt.% saccharide and greater than 25 wt.% saccharide solution, thus reading on claims 1 and 23 (same as described in paragraph 58 above, but visualized/shown in an alternative way to facilitate compact/expedient prosecution).


Claims 3, 10, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krno in view of Briganti et al. (US 2014/0057024; “Briganti”) (previously cited) and Ozasa et al. (US 2005/0230864; “Ozasa”) (previously cited). Avashia is relied upon as an evidentiary reference in the same manner supra. 
Regarding claims 3, 10, 12, and 13, Krno discloses the moldable composition set forth supra in the rejection of claims 1, 2, 6-9, 14 and 18 under 35 U.S.C. 103 (see paragraphs 26-45 herein). 
For the sake of brevity of the Office Action, the moldable composition of Krno and the disclosure thereof, including citations relied upon, are not repeated herein; Applicant is directed to the aforesaid rejection set forth supra.
Krno is silent regarding (the method of) forming the moldable composition into a degradable container.
Briganti discloses an edible container formed from a composition comprising components including a liquid, such as cane juice and corn syrup; sugar, such as sucrose and dextrose; and a hydrocolloid, such as starch [Figs. 1-5; Abstract; 0002, 0004, 0007, 0022-0024]. Briganti teaches that the composition is mixed, heated, and molded into the shape of the container [0004, 0020, 0040 0044, 0049]. Briganti also teaches that it is known to coat such edible containers with a coating [0004, 0020]. Briganti also teaches that the container can have any shape [0049, 0052]. As such, Briganti reasonably teaches that it was recognized before the effective filing date of the invention that edible compositions, including starch/sugar-based compositions (such as those of Krno and/or North), are suitable for being molded into containers (see MPEP 2144.07), for the purpose of reducing the waste generated by traditional plastics [0003]. 
Ozasa discloses a biodegradable, molded container which exhibits a bowl shape, has protrusions at the bottom of the bowl, and is formed (compression molded) in one piece from a composition including starch, water, and additional additives that include saccharides and 
Krno and Briganti are in the related field of edible compositions and products formed therefrom. Krno and Ozasa are directed to starch/sugar/water-based moldable compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have molded the composition of Krno into a container, as taught by Briganti, as the composition of Krno (based on the components of the composition and explicitly disclosed as moldable) would have been recognized as suitable for forming edible containers of the type taught by Briganti (see MPEP 2144.07); would have been recognized as a suitable substitute composition for any of those encompassed or exemplified in Briganti (see MPEP 2144.06(II)) where an express suggestion to substitute one equivalent for another is not necessary; and/or in order to have formed a container from an edible or degradable composition to reduce the overall amount of waste contributed to the environment relative to that of traditional (non-degradable) plastics, as taught by Briganti. 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (i) formed the container having any desired shape (such as based on intended end-use, e.g., shot-glass type v. stemware), such as that taught by Ozasa (bowl having protrusions on the bottom), given that Ozasa (as described above) is a molded container formed from the starch/sugar/water-type composition similar to those of Krno/Briganti, also in view of MPEP 2144.04(IV)(B) and 2144.07; and (ii) to have formed a coating on either or 
As such, the method resulting from the modifications supra would have comprised molding (i.e., forming) the composition of Krno into a container via compression molding (i.e., one-piece), such as having the shape of the bowl depicted in Ozasa (internal surface defining interior cavity and having closed end and open end; stake element proximate closed end configured to stake the container within a ground surface), as well as a step of coating the outside and inside surface of the container with the water-resistant/gas-impermeable coating. The aforesaid method reads on the limitations of claims 3, 10, 12, and 13.
Regarding claim 19, the composition of Krno, as set forth and explained supra, reads on the limitations of claim 19. 

Claims 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krno in view of Briganti and Ozasa as applied to claim 3 above, and further in view of North.
Regarding claims 22, 24, and 26, the modifications to the composition of Krno in view of the teachings of North (applicable to the instant rejection) are identical to those set forth supra in the rejection of claims 21, 23, and 25 and are therefore not repeated herein for the sake of brevity of the Office Action. 
Said in another way, the compositions resulting from the combined teachings of Krno in view of North as discussed in detail supra by the Examiner, would have been formed into the container in the same manner (method) set forth above in the rejection of claim 3, thereby reading on the compositional limitations of claims 22, 24, and 26 dependent from independent method claim 3. 

Claims 1-3, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozasa in view of JP 52-139733 (“JP ‘733”) (previously cited) and Bassi et al. (US 5,665,152; “Bassi”) (previously cited).
Regarding claims 1-3, Ozasa discloses a biodegradable, molded container [Abstract; Figures 2, 11, 20, 21; 0001, 0043, 0083, 0084, 0125, 0129] formed by compression molding (at an elevated temperature) a moldable composition including starch, water, and additional additives [0141-0143]. The composition, on a 100 wt.% basis including the water (i.e., before molding), includes 20-70 wt.% starch [0144] and 20-70 wt.% water [0221, 0222]. Further, the composition includes an extending agent that is, inter alia, sugarcane juice [0147-0149] (i.e., saccharide-based solution), of which is included in the composition in an amount which is not more than the amount of starch contained therein [0219]. The composition also includes a plasticizer that is, inter alia, a saccharide such as glucose (or may be sugar alcohols such as sorbitol) [0159, 0161, 0162, 0177, 0179]. The composition may also include a swelling agent to adjust the degree of expansion of the composition, thereby having a direct effect on the appropriate shape of the container [0209], where the swelling agent may be, inter alia, sodium bicarbonate, ammonium alum hydrogen tartaric acid, magnesium carbonate, or blends thereof [0212]. 
The molded container is in the shape of a bowl or cup [Figures 2, 11, 21], of which exhibit an internal surface defining an interior cavity defined by a closed end and an open end opposite the closed end. Regarding the claim limitation of the shaped body including a stake element proximate the closed end configured to stake the shaped body within a ground surface, it is noted that the specification discloses only that the stake element can facilitate staking of the shaped body within a ground surface [0078, 0079]. As such, there is no disclosed criticality regarding the stake element in terms of its shape or the degree to which it must stake the shaped body within the ground, i.e., the degree to which it must secure the shaped body to/within a ground surface.
Furthermore, it is noted that the specification does not explicitly define the claimed “ground surface” in terms of materials or matter which constitute the ground. As such, any ground surface, including those such as, e.g., sand or mud, read on the claimed ground surface. As shown in the aforecited Figures of Ozasa, the bowl-shaped container includes protrusions at the closed end portion of the container that protrude away from the closed end. Given the lack of disclosed criticality regarding the claimed stake element in terms of (i) the degree to which it is required to stake the shaped body into the ground, and (ii) the stake element’s shape, and given (iii) that the ground surface is not defined in the claims nor spec. in terms of the composition of matter, in the absence of factually supported, objective evidence to the contrary, the protrusions at the closed-end portion of the container of Ozasa read on the claimed stake element proximate the closed end configured to stake the shaped body within a ground surface – that is, the protrusions would be sufficient to penetrate into a ground surface, e.g., grass, dirt, sand, mud, and provide at least some degree of anchoring for the container. 
With respect to the moldable composition of Ozasa set forth above, Ozasa does not restrict the amount of additives (e.g., swelling agent, plasticizer) which may be present alongside the starch, water, and extending agent (saccharide-based solution) [0146, 0219-0222]. As recited above, based on 100 wt.% total including water, the moldable composition includes 20-70 wt.% starch, 20-70 wt.% water, and at least the extending agent (saccharide-based solution) in an amount not more than the amount of starch. As such, Ozasa reasonably discloses that the moldable composition may be (at a minimum) 20 wt.% water, 20 wt.% starch, and up to 20 wt.% extending agent (cannot be more than amount of starch), where the remainder of the composition, of which is about 40 wt.%, may therefore comprise the additives, including the plasticizer (saccharide) and swelling agent. Additionally, Ozasa discloses examples which utilize the swelling agent in amounts of 0, 0.5, 2, and 4 wt.% [Table 1], and therefore Ozasa reasonably teaches that the swelling agent may be added in amounts of up to 4 wt.% relative to the total of the composition (and within the allotted about
Therefore, Ozasa encompasses moldable compositions which include (e.g.; based on total 100 wt.% including water) 20 wt.% water, 26 wt.% starch, 26 wt.% extending agent (saccharide-based solution), 0-4 wt.% swelling agent, where the remainder (24-28 wt.%) may comprise the other additive(s), of which include the plasticizer (saccharide) (see Response to Arguments section below for further details of the Examiner’s position regarding the Ozasa disclosure). 
Ozasa is silent regarding the swelling agent being potassium bitartrate as claimed, and does not explicitly teach that the plasticizer (saccharide) may be included in the moldable composition in an amount of greater than 25 wt.% as claimed. 
JP ‘733 discloses a starch-based composition including a mixture of starch, water, a food swelling agent, and/or a sizing agent [pp. 1, 2], which is suitable for use in industries including foods, medicines, cosmetics, detergents, and the like [pg. 2], and may be formed utilizing heat and pressure [pg. 4, 5]. JP ‘733 teaches that the addition of a swelling agent to the starch-based composition increases the drying efficiency of the mixture, as well as increased the oil absorption capabilities. JP ‘733 teaches that the swelling agents include, inter alia, tartaric hydrogen potassium salt (also known as potassium bitartrate or potassium hydrogen tartrate), ammonium carbonate, potassium carbonate, and ammonium bicarbonate. As such, JP ‘733 reasonably teaches that it was recognized in the art before the effective filing date of the invention that potassium bitartrate was a known swelling agent which can be added to starch/water mixtures; for at least the reason of expanding the mixture, as well as for decreasing the dry time of the mixture. Additionally, potassium bitartrate would have been recognized as a suitable equivalent for carbonate swelling agents (see MPEP 2144.06(II); 2144.07). 
Bassi discloses biodegradable solid articles including cups and packaging formed by molding processes utilizing increased temperatures [col 1, 10-15; col 2, 24-40]. The solid articles are formed from a composition including grain protein; starch; and water. Bassi teaches that the composition may also include a plasticizer, such as sorbitol, mannitol, corn syrup (of about 40 wt.% implicitly taught by Ozasa). 
Ozasa and JP ‘733 are both directed toward starch-based compositions which include water and swelling agents, suitable for use in forming molded products.
Ozasa and Bassi are both directed toward biodegradable, molded containers/packaging formed from compositions including starch, water, and plasticizers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized potassium bitartrate, taught by JP ‘733, as the swelling agent included in the composition of Ozasa (up to 4 wt.%), as potassium bitartrate would have been recognized as a suitable swelling agent for starch/water compositions which are formed into products (see MPEP 2144.07); additionally or alternatively, would have been recognized as a suitable equivalent to carbonate swelling agents (see MPEP 2144.06(II), where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious). Additionally or alternatively, it would have been obvious to have utilized potassium bitartrate as the swelling agent in order to increase the drying efficiency of the composition, as taught by JP ‘733.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized 10 to 40 wt.% of plasticizer (saccharide), as taught by Bassi, as the aforesaid amount would have been recognized as suitable for plasticizing biodegradable, molded starch-based containers (see MPEP 2144.07); and or would have been recognized as a suitable blending amount for plasticizers such as saccharides and sugar alcohols in biodegradable starch-based containers, and additionally would have been recognized as being an overlapping range with that which is implicitly disclosed by Ozasa. 
The moldable composition encompassed by Ozasa (amongst others which are also applicable but not explicitly stated herein by the Examiner to simplify the rejection), as modified, supra. 
Regarding claims 6 and 10, as shown in at least the Figures of Ozasa, as well as discussed throughout, the biodegradable container is molded as a single structural container utilizing two opposing mold blocks. 
Regarding claim 7, specifically, the limitation “wherein the shaped body is molded as separate pieces”, it is noted that claim 7 is a product-by-process claim (see MPEP 2113(I)). The specification does not disclose any criticality regarding the shaped body being molded as one piece or assembled from a plurality of molded pieces [0068]. Given that the container of modified Ozasa (formed from the moldable composition as set forth above) reads on all of the limitations of claim 1, and given that it is formed via a molding process, and given that there is no criticality associated with the disclosed and claimed method of molding either via a single piece or assembling separate molded pieces to form the shaped body, the molded container reads on the limitations of claim 7, as there would have been no obvious difference between the molded containers formed via one-piece or two piece molding, and/or the aforesaid would have been materially indistinguishable, absent factually supported objective evidence to the contrary. 
Regarding claims 8, 9, 12, and 13
Regarding claim 14, based on the foregoing modification(s), the moldable composition of Ozasa comprises 20-70 wt.% starch; 20-70 wt.% water; extending agent (saccharide-based solution) in an amount not more than the starch (may be equal to starch); 0-4 wt.% swelling agent that is potassium bitartrate; remainder being additives including the plasticizer (saccharide), wherein as taught by Bassi, the plasticizer may define up to 40 wt.% of the total composition. Thus, similar to paragraph 88 above, and in accordance with MPEP 2144.05(I), the broad disclosure of Ozasa, as modified supra, encompasses compositions (based on amount ranges for the species) which include/such as: 20 wt.% water; 25 wt.% starch; 25 wt.% extending agent (saccharide-based solution); 25 wt.% plasticizer (saccharide); up to 4 wt.% potassium bitartrate (encompasses and renders obvious the claimed range; no disclosed criticality); remainder additives/more water, thereby reading on the limitations of claim 14. 

Response to Arguments
Applicant’s arguments, see Remarks filed 31 January 2022, pp. 6-10, with respect to the rejection of the claims under 35 U.S.C. 103 over Ozasa in view of JP ‘733 and Bassi previously set forth in the Final Office Action, have been fully considered by the Examiner but are not found persuasive. Applicant remarks with respect to the Examiner Interview Summary dated 24 January 2022 have also been considered and are addressed below in response to the aforesaid arguments.
On pp. 7 of the Remarks, Applicant asserts that Ozasa defines “main solid matter” as including the starch, extending agent, and “various other additives” which includes the strength adjusting agent, plasticizer, emulsifier, etc., citing to [0144, and 0148-0180]. On pp. 9 of the Remarks, Applicant asserts that Ozasa teaches away from a moldable composition that includes less than 50% starch to ensure that the molded item has good biodegradability, citing to the same section(s) of Ozasa.
The Examiner respectfully disagrees and believes that Applicant may be mischaracterizing the disclosure/teachings of Ozasa based on imprecise language utilized therein; and further notes that (in support of the aforesaid mischaracterization) Applicant has not considered the full scope of the grounds of rejection under 35 U.S.C. 103 previously set forth (and largely maintained herein) based on the citations – specifically, Applicant has not addressed (at least) cited paragraphs [0221, 0222] of Ozasa in conjunction with the teachings of [0144].
Ozasa, at [0144], is characterizing the molding material, i.e., the composition to be molded, in two ways: a total weight basis including water and all other materials, and a weight basis excluding water, referred to as the “total amount of the main solid matter”. 
At the end of [0144], Ozasa then states “By the way, in the specification of the present invention, starch as the main ingredient and an extending agent as an extending additive among various additives are collectively referred to as ‘main solid matter’”. As stated supra, Applicant is asserting that the aforesaid statement in Ozasa implies that the other “various additives” are included in the term “main solid matter”. However, this is not correct, and the Examiner believes the main solid matter to be a denotation or phrase utilized by Ozasa to refer to two main components – the starch and extending agent – even though the extending agent is not necessarily required by Ozasa to be a solid material [0147-0150], though Ozasa appears to utilize solids in the example compositions (discussed below).
Applicant is directed to [0219-0222] of Ozasa in view of [0144], where [0221] explicitly recites “the main solid matter (starch as the main material and extending agent)”. Additionally, in [0221], Ozasa is then stating that relative to the total weight of all of the additives/ingredients excluding starch and the extending agent, up to 230 wt.% water can be added. To be clear, in totality, Ozasa is stating that based on 100 wt.% total of all components in the composition (including water), starch ranges from 20-70 wt.% and water ranges from 20-70 wt.% [0144, 0221]; and when considering the “main solid matter”, i.e., the two main components consisting 
The aforesaid is evidenced by, and Applicant is respectfully directed to, Table 1 of Ozasa [pp. 26, 0409], exemplary composition (6) (e.g. purposes only, all examples relevant to Examiner’s position). The imprecise language utilized by Ozasa as discussed supra is rendered clear by the examples. The “total main solids” are the starch and the extending agent (the sum of their respective weight amounts), of which starch is included in amounts ranging only from 50-100 wt.% (the preferred amount disclosed in [0144]), with example (6) utilizing a 1:1 ratio (i.e., equal parts) of starch to extending agents, i.e., the total main solids being 50 wt.% starch and 50 wt.% extending agents. Upon further inspection, the plasticizer and the expanding agent (mapped to claimed saccharide and potassium bitartrate, respectively) are included in the “total of functional additives”, as are other components of the composition which are solids, and are thus clearly not part of the “total main solids”, i.e., the two main components of the molding material, contrary to Applicant’s first argument/assertion. 
Furthermore, upon inspection of example (6) (and other examples including (2) and (3)), Ozasa is clearly teaching molding material compositions with total amounts of starch significantly lower than 50 wt.% - (6) is 25 wt.% starch; (2) is 45 wt.% starch; (3) is 40 wt.% starch. This further affirms the position that the disclosures in [0144, 0221] are stating that starch may range as low as 20 wt.% in the molding material, in direction contradiction to Applicant’s second argument/assertion.
For the reasons set forth above, Applicant’s arguments are not found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 3,097,951 to Greninger et al. – [cols. 1-5] discloses a plethora of teachings related to gelled confections formed from starch, water, corn syrup, and sugar
US 2,938,797 to Toulmin – [cols. 1-3] teaches that starch can be completely eliminated from the confections of the type disclosed by Krno and North by substituting dextrans
US 6,068,866 Petrini et al. – [cols. 1-4] discloses an edible cup having coated thereon a layer formed from sugar, water, starch, and gum

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782